Citation Nr: 1530210	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-27 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-traumatic myositis ossificans, left wrist.

2.  Entitlement to an increased (compensable) rating for hypertension.

3.  Whether new and material evidence to reopen a claim for service connection for sinusitis has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1980 to March 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for post-traumatic myositis ossificans, left wrist.  In January 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In May 2015, the Veteran testified during a Board videoconference hearing () before the undersigned Veterans Law Judge..  A transcript of that hearing is of record.

This appeal is being  processed utilizing  the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA treatment records dated through August 2012; such records were considered in the September 2012 SOC.  The remaining documents in Virtual VA are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.

For reasons expressed below, the claim on appeal is  being remanded to the agency of original jurisdiction (AOJ); as reflected on the title page, the remand also addresses claims for an increased rating for hypertension and a request to reopen a previously-denied claim for service connection for sinusitis-for which the Veteran has completed the first of two actions required to place these matters in appellate status .  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted. 

The Veteran was last afforded a VA examination for evaluation of his service-connected post-traumatic myositis ossificans, left wrist in February 2010.  However, during a May 2015 hearing, the Veteran testified that he experienced numbness in two of his fingers, that he was not able to straighten out two of his fingers and that he suffered from constant pain from his wrist to his elbow.  This evidence also suggests the worsening of the Veteran's left wrist disorder, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably,  the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the Atlanta VA Medical Center (VAMC) and that records from that facility dated through April 2014 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Atlanta VAMC all pertinent, outstanding treatment records of the Veteran dated since April 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for increase on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (but see also 38 U.S.C.A.           § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the increased rating claim should include consideration of whether "staged" rating of the left wrist disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  

As a final matter, the Board notes that in a March 2015 rating decision, the AOJ, inter alia, denied the claim for a compensable rating for hypertension and the petition to reopen a claim for service connection for sinusitis.  In April 2015, the Veteran filed an NOD with these denials.  The AOJ has not yet issued a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2014).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC addressing the claim for a compensable rating for hypertension and the petition to reopen a claim for service connection for sinusitis, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC, or the remainder of the one year period following notice of the March 2015 rating decision, whichever is later.

2.  Obtain from the Atlanta VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional,  for evaluation of his service-connected post-traumatic myositis ossificans of the left wrist.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner  should clearly identify all current residuals of the Veteran's for post-traumatic myositis ossificans, left wrist, to any include limited motion,  ankylosis and/or neurological impairment.

The examiner physician should conduct range of motion testing of the left wrist, expressed in degrees.  The examiner  should indicate whether, on examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner  should indicate the point at which pain begins.  The examiner  should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether there is an actual or effective ankylosis of the wrist, and, if so, whether such ankylosis is favorable or unfavorable.

The examiner should also identify any  neurological impairment associated with the left wrist disability, and for each identified impairment, indicate whether such constitutes a separately-ratable disability, and, if so, assess the severity of the impairment.

Also, based on review of the Veteran's documented medical history and assertions, the examiner  should indicate whether, at any time since December 2008 (one year prior to the filing of the December 2009 claim for increase), the Veteran's service-connected left wrist disability has changed in severity, and, if so, the approximate date(s) of any such change(s), as well as the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above, and any other notification or development deemed warranted, readjudicate the increased rating claim  on appeal.

If the Veteran fails, without good cause, to report to scheduled examination, in adjudicating the claim for an increased rating apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim  in light of all pertinent evidence and legal authority (to include, with respect to the increased rating claim, consideration of whether  staged rating of the disability, pursuant to Hart (cited above) is appropriate.

9.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

10.  Do not return the case to the Board until the Veteran has perfected an appeal of the matters identified in paragraph 1, above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 



							(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




